COPE, J.,
(specially concurring).
On the appeal, I agree on the result but do not entirely agree on the reasoning. Bernard Kroll was the qualifying agent in the joint venture which built Bloomingdale’s at the Falls. He remained personally liable as the qualifying agent after the joint venture split up. He created a new company, B.K. General Contractors, Inc., and while doing business there continued to have some, although limited, responsibility for the Bloomingdale’s project.
Kroll was eventually sued individually because he was the qualifying agent on the job. B.K. General was an insured entity and it is my view that under the terms of the policies, Kroll was entitled to coverage. The policies provided coverage for an individual who was an officer of an insured entity, and Kroll qualified as such. The insurer makes much of the fact that B.K. General was not a defendant, but that seems to me to be immaterial to the coverage issue.
*904I therefore concur in the result on the main appeal, and join the opinion on the cross-appeal.